DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
In the amendments filed on 04/20/2021, claims 1 and 3-12 are pending. Claim 1 is amended. Claim 2 is canceled. Claim 9 is withdrawn. Claims 10-12 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heftner, JR. et al. (US 2014/0179828 A1).
Regarding claim 1, Heftner teaches a curable composition comprising an epoxy resin comprising a diglycidyl ether of a formula [0006], wherein the viscosity of the 
Heftner does not teach with sufficient specificity that the epoxy compound contains the liquid epoxy compound in an amount of 1% by weight or more and 9% by weight or less based on 100% by weight of the whole of the epoxy compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Heftner’s epoxy resin comprising a diglycidyl ether of a formula to be from 1 weight % to 9 weight % based on 100 weight % of Heftner’s epoxy resin comprising a diglycidyl ether of a formula and Heftner’s auxiliary epoxy resin that is a solid at room temperature, which would read on the limitation wherein the epoxy compound contains the liquid epoxy compound in an amount of 1% by weight or more and 9% by weight or less based on 100% by weight of the whole of the epoxy compound s claimed. One of ordinary skill in the art would have been motivated to do so because it would have bene beneficial for optimizing the glass transition temperature of a cured product of Heftner’s curable composition, for minimizing the viscosity of Heftner’s curable composition at 25° C, and/or for optimizing mechanical properties of Heftner’s curable composition because Heftner teaches that the epoxy resin comprising a diglycidyl ether of a formula [0006] is beneficial for producing cured epoxy resins with increased glass transition temperatures, for having surprisingly low viscosity, for being especially attractive as a reactive epoxy resin diluent [0008], and for having a viscosity that is less than or equal to 60 centipoise (cP), less than or equal to 25 cP, less than or equal to 15 cP, 5 to 60 cP, 5 to 40 cP, 5 to 20 cP, or 5 to 15 cP as determined on an I.C.I. Cone and Plate viscometer at 25° C [0040], that 
Heftner does not teach a specific embodiment wherein the resin composition further comprises an inorganic filler, the content of the inorganic filler being 60% by weight or more based on 100% by weight of components excluding a solvent in the resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heftner’s filler that is an inorganic oxide, talc, wollastonite, a ceramic microsphere, a glass microsphere, inorganic whiskers, calcium carbonate, or a combination comprising one or more of the foregoing to modify Heftner’s curable composition, and to optimize the amount of Heftner’s filler to be from 60 to 95 weight %, based on the total weight of the curable 
Regarding claim 5, Heftner teaches that the viscosity of the epoxy resin and the diglycidyl ether isolated from the epoxy resin is less than or equal to 60 centipoise (cP), less than or equal to 25 cP, less than or equal to 15 cP, 5 to 60 cP, 5 to 40 cP, 5 to 20 cP, or 5 to 15 cP as determined on an I.C.I. Cone and Plate viscometer at 25° C [0040], which reads on the limitation wherein the liquid epoxy compound has a viscosity of 60 mPa·s or less at 25°C, which reads on the claimed range of viscosity with sufficient specificity.

    PNG
    media_image1.png
    391
    441
    media_image1.png
    Greyscale
 wherein n is 1, 2, or 3; each R1 is independently hydrogen, C1-12 alkyl, C3-12 cycloalkyl, or C6-24 aryl; and each R3 is independently hydrogen, C1-12 alkyl, C3-12 cycloalkyl, C6-24 aryl, or a glycidyl ether group, with the proviso that the diglycidyl ether has two glycidyl ether groups [0006], which reads on the limitation wherein the liquid epoxy compound has a cycloaliphatic structure as claimed.
Regarding claim 7, Heftner teaches that the epoxy resin comprises a diglycidyl ether of formula 
    PNG
    media_image1.png
    391
    441
    media_image1.png
    Greyscale
 wherein n is 1, 2, or 3; each R1 is independently hydrogen, C1-12 alkyl, C3-12 cycloalkyl, or C6-24 aryl; and each R3 is independently hydrogen, C1-12 alkyl, C3-12 cycloalkyl, C6-24 aryl, or a glycidyl ether group, with the proviso that the diglycidyl ether has two glycidyl ether groups [0006], which reads on the limitation wherein the liquid epoxy compound is a liquid epoxy compound which does not contain a silicon atom as claimed.
Regarding claim 8, Heftner teaches that the curable composition optionally further comprises a reinforcing material that is nylon, aramid, a polyalkylene terephthalate, polyethylene, polypropylene, polyester, or a combination comprising one 
Heftner does not teach a specific embodiment wherein the resin composition further comprises a thermoplastic resin as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heftner’s reinforcing material that is nylon, aramid, a polyalkylene terephthalate, polyethylene, polypropylene, polyester, or a combination comprising one or more of the foregoing to modify Heftner’s curable composition, which would read on the limitation wherein the resin composition further comprises a thermoplastic resin as claimed. One of ordinary skill in the art would have been motivated to do so because Heftner teaches that the curable composition optionally further comprises a reinforcing material that is nylon, aramid, a polyalkylene terephthalate, polyethylene, polypropylene, polyester, or a combination comprising one or more of the foregoing [0054], which would have been beneficial for reinforcing Heftner’s curable composition, which therefore would have been beneficial for improving mechanical properties of Heftner’s curable composition.
Regarding claim 10, Heftner teaches that the curable composition comprises an auxiliary epoxy resin [0056] that is a solid at room temperature [0068] that is optionally a bisphenol A epoxy resin, a bisphenol F epoxy resin, a phenol novolac epoxy resin, a biphenyl epoxy resin, a naphthalene epoxy resin, a dicyclopentadiene-type epoxy resin [0057], or an epoxy resin produced by reaction of epichlorohydrin with 4,4'-(9H-fluorene-9,9-diyl)diphenol [0059], which optionally reads on the limitation wherein the epoxy compound which is solid at 25°C is a bisphenol A-type epoxy resin, a bisphenol F-type epoxy resin, a phenol novolak-type epoxy resin, a biphenyl-type epoxy resin, a 
Heftner does not teach a specific embodiment wherein the epoxy compound which is solid at 25°C is a bisphenol A-type epoxy resin, a bisphenol F-type epoxy resin, a bisphenol S-type epoxy resin, a phenol novolak-type epoxy resin, a biphenyl-type epoxy resin, a biphenyl novolak-type epoxy resin, a bisphenol-type epoxy resin, a naphthalene-type epoxy resin, a fluorene-type epoxy resin, a phenol aralkyl-type epoxy resin, a naphthol aralkyl-type epoxy resin, a dicyclopentadiene-type epoxy resin, an anthracene-type epoxy resin, an epoxy resin having an adamantine skeleton, an epoxy resin having a tricyclodecane skeleton, or an epoxy resin having a triazine nucleus in a skeleton. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Heftner’s auxiliary epoxy resin that is a solid at room temperature that is a bisphenol A epoxy resin, a bisphenol F epoxy resin, a phenol novolac epoxy resin, a biphenyl epoxy resin, a naphthalene epoxy resin, a dicyclopentadiene-type epoxy resin, or an epoxy resin produced by reaction of epichlorohydrin with 4,4'-(9H-fluorene-9,9-diyl)diphenol as Heftner’s auxiliary epoxy resin that is a solid at room temperature, which would read on the limitation wherein the epoxy compound which is solid at 25°C is a bisphenol A-type epoxy resin, a bisphenol F-type epoxy resin, a phenol novolak-type epoxy resin, a biphenyl-type epoxy resin, a bisphenol-type epoxy resin, a naphthalene-type epoxy resin, a fluorene-type epoxy resin, or a dicyclopentadiene-type epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary kill in the art would have had a reasonable expectation of success in obtaining a curable composition with similar 
Regarding claim 11, Heftner teaches that the curable composition optionally further comprises a fire retardant agent [0049], which optionally reads on the limitation wherein the resin composition further comprises a flame retardant as claimed.
Heftner does not teach a specific embodiment wherein the resin composition further comprises a flame retardant. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heftner’s fire retardant agent to modify Heftner’s curable composition, which would read on the limitation wherein the resin composition further comprises a flame retardant as claimed. One of ordinary skill in the art would have been motivated to do so because Heftner teaches that the curable composition optionally further comprises a fire retardant agent [0049], which would have been beneficial for improving the fire retarding properties of Heftner’s curable composition.

s 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heftner, JR. et al. (US 2014/0179828 A1) as applied to claim 1, and further in view of Yamamoto et al. (US 2013/0012621 A1).
Regarding claim 3, Heftner renders obvious the resin composition according to claim 1 as explained above. Heftner teaches that the curable composition optionally further comprises a filler [0049] that is an inorganic oxide [0055]. Heftner teaches that the curable composition comprises and the filler in an amount of 0.1 to 95 weight %, based on the total weight of the curable composition [0055].
Heftner does not teach that the inorganic filler contains silica. However, Yamamoto teaches an inorganic filler that is crystalline silica that is present in a thermosetting resin composition [0045] that further comprises a thermosetting resin matrix [0011] that comprises a thermosetting resin [0047] that is an epoxy resin [0048] and a curing agent [0047], wherein the epoxy resin optionally comprises an epoxy resin that is solid at normal temperature and an epoxy resin liquid at normal temperature [0050]. Heftner and Yamamoto are analogous art because both references are in the same field of endeavor of a resin composition comprising an epoxy compound, a curing agent, and an inorganic filler, the epoxy compound optionally containing a liquid epoxy compound, and the epoxy compound optionally further containing an epoxy compound which is solid at 25°C together with the liquid epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yamamoto’s inorganic filler that is crystalline silica to modify Heftner’s curable composition, and to optimize the amount of Yamamoto’s inorganic filler that is crystalline silica to be from 60 to 95 weight %, based on the total weight of the curable 
Regarding claim 12, Heftner renders obvious the resin composition according to claim 1 as explained above.
Heftner does not teach that the resin composition further comprises a coupling agent selected from the group consisting of silane coupling agents, titanium coupling agents, and aluminum coupling agents. However, Yamamoto teaches a coupling agent that is γ-glycidoxpropyltrimethoxysilane, N-β(aminoethyl)γ-aminopropyltriethoxysilane, N-phenyl-γ-aminopropyltrimethoxysilane, or γ-mercaptopropyltrimethoxysilane that is present in a thermosetting resin composition [0071] that further comprises a thermosetting resin matrix [0011] that comprises a thermosetting resin [0047] that is an epoxy resin [0048] and a curing agent [0047], and an inorganic filler [0011], wherein the epoxy resin optionally comprises an epoxy resin that is solid at normal temperature and an epoxy resin liquid at normal temperature [0050]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yamamoto’s coupling agent that is γ-glycidoxpropyltrimethoxysilane, N-β(aminoethyl)γ-aminopropyltriethoxysilane, N-phenyl-γ-aminopropyltrimethoxysilane, or γ-mercaptopropyltrimethoxysilane to modify Heftner’s curable composition, which would read on the limitation wherein the resin composition further comprises a coupling agent that is silane coupling agents as claimed. One of ordinary skill in the art would have been motivated to do so because Yamamoto teaches that the coupling agent that is γ-glycidoxpropyltrimethoxysilane, N-β(aminoethyl)γ-aminopropyltriethoxysilane, N-phenyl-γ-aminopropyltrimethoxysilane, or γ-mercaptopropyltrimethoxysilane is beneficial for .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heftner, JR. et al. (US 2014/0179828 A1) as applied to claim 1, and further in view of Endo et al. (US 2013/0109785 A1).
Regarding claim 4, Heftner renders obvious the resin composition according to claim 1 as explained above. Heftner teaches that the curable composition further comprises a curing agent [0006].
Heftner does not teach that the curing gent contains an active ester compound. However, Endo teaches a curing agent that is an active ester resin [0033] that is present in a thermosetting resin composition that further comprises an epoxy resin and spherical silicon dioxide [0012], wherein the epoxy resin is optionally liquid or solid [0028]. Heftner and Endo are analogous because both references are in the same field of endeavor of a resin composition comprising an epoxy compound, a curing agent, and an inorganic filler, the epoxy compound optionally containing a liquid epoxy compound, and the epoxy compound optionally containing an epoxy compound which is solid. 

Response to Arguments

Applicant’s arguments, see p. 5-11, filed 04/20/2021, with respect to the rejection of claim(s) 4 under 35 U.S.C. 103 as being unpatentable over Soncini et al. (US 2015/0010697 A1) in view of Goto et al. (US 2011/0189432 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 5-11, filed 04/20/2021, with respect to the rejection of claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Soncini et al. (US 2015/0010697 A1) in view of Lang (US 2015/0275031 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 5-11, filed 04/20/2021, with respect to the rejection of claim(s) 8 under 35 U.S.C. 103 as being unpatentable over Soncini et al. (US 2015/0010697 A1) in view of Li et al. (US 2015/0162110 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/Primary Examiner, Art Unit 1767